NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DAVONE LAMAR ROYSTER,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D13-905
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
__________________________________ )

Opinion filed October 1, 2014.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


MORRIS, Judge.

              Davone Lamar Royster appeals his judgments for first-degree murder,

attempted armed robbery with a firearm or deadly weapon, and attempted first-degree

murder. He also appeals his life sentence with the possibility of parole on the first-

degree murder conviction. He first argues that the trial court erred by refusing to require
the State to provide immunity to a State witness or to suffer a judgment of acquittal. We

affirm that issue without further comment. We also affirm on the second issue,

regarding the legality of his life sentence with the possibility of parole, which is

controlled by our recent opinion in Rodriguez-Giudicelli v. State, 143 So. 3d 947 (Fla. 2d

DCA 2014).

              Affirmed.



DAVIS, C.J., and KHOUZAM, J., Concur.




                                              -2-